IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-93,204-01


                   EX PARTE WHITNEY ASHTON SKIPPER, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 10613-1 IN THE 82ND DISTRICT COURT
                             FROM FALLS COUNTY


       Per curiam.

                                           OPINION

       Applicant pleaded guilty to abandoning or endangering a child and was sentenced to seven

years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

The application for habeas corpus is non-compliant. However, because this Court has determined

that Applicant is entitled to relief, the Court will not dismiss the application. Ex parte Golden, 991

S.W.2d 859 (Tex. Crim. App. 1999).

       Applicant contends that her sentence is illegal and counsel was ineffective for failing to

challenge the illegal sentence. Based on the record, the trial court has determined that the sentence

imposed exceeded the statutory range of punishment for the offense alleged in the indictment. We
                                                                                                    2

agree.

         Relief is granted. Ex parte Rich, 194 S.W.3d, 508, 511 (Tex. Crim. App. 2006). The

sentence in cause number 10613 in the 82nd District Court of Falls County is set aside, and Applicant

is remanded to the custody of the Sheriff of Falls County for a new punishment hearing. The trial

court shall issue any necessary bench warrant within ten days from the date of this Court’s mandate.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: November 10, 2021
Do not publish